Name: Commission Implementing Regulation (EU) 2017/493 of 21 March 2017 on the release of securities in relation to Union import tariff quotas for poultrymeat originating in Ukraine managed by Implementing Regulation (EU) 2015/2078
 Type: Implementing Regulation
 Subject Matter: animal product;  international trade;  Europe;  tariff policy;  trade
 Date Published: nan

 22.3.2017 EN Official Journal of the European Union L 76/16 COMMISSION IMPLEMENTING REGULATION (EU) 2017/493 of 21 March 2017 on the release of securities in relation to Union import tariff quotas for poultrymeat originating in Ukraine managed by Implementing Regulation (EU) 2015/2078 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/2078 (2) opens and provides for the administration of Union tariff quotas for poultrymeat originating in Ukraine. (2) Following the confirmation of highly pathogenic avian influenza (HPAI) in poultry on the Ukrainian territory on 30 November 2016 and according to the requirements for countries to be considered free of HPAI as laid down in Article 9 of Commission Regulation (EC) No 798/2008 (3), the Ukraine territory could not be considered free from that disease. As a consequence, the Ukrainian authorities were not able to issue the veterinary certificates necessary for the export of poultry and poultry products to the Union. (3) On the basis of information submitted by Ukraine, Commission Implementing Regulation (EU) 2017/193 (4) amended, inter alia, Regulation (EC) No 798/2008 in order to limit the restrictions on the introduction into the Union of consignments of poultry and poultry products to only those areas in Ukraine affected by HPAI. Therefore, the Ukrainian authorities have been able to issue veterinary certificates for the export to the Union of poultry and poultry products from the areas not affected by HPAI since 7 February 2017. (4) As a consequence, operators that had obtained import rights and import licenses for the importation of poultrymeat within the import tariff quotas referred to in Implementing Regulation (EU) 2015/2078 for the tariff quota period from 1 January to 31 December 2016 were unable to source the products from 30 November 2016 until 31 December 2016. In addition, operators that had obtained import rights for the tariff quota subperiod from 1 January to 31 March 2017 would have difficulties sourcing the products, given the impossibility to import until after 7 February 2017 and the fact that restrictions for certain areas in Ukraine remain in place. (5) Consequently, it is necessary to provide that, under certain conditions, the securities lodged in relation to those import rights and to the subsequent import licenses that were not used by 31 December 2016 and in relation to those import rights that were not used by 31 December 2017 should be released. (6) As this measure may concern securities lodged at the end of 2015 or early 2016, operators should be able to request the release as soon as possible. This Regulation should therefore enter into force on the day following that of its publication. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Release of securities related to the period from 1 January to 31 December 2016 1. At the request of the operators concerned, the securities related to import rights and import licenses lodged pursuant to Articles 3(2) and 4(4) of Implementing Regulation (EU) 2015/2078, respectively, shall be released under the condition that the import rights or licenses have been used only partially or not at all by 31 December 2016. 2. The securities referred to in paragraph 1 shall be released proportionally to the import rights and licenses which have not been used by 31 December 2016. Article 2 Release of securities related to the period from 1 January to 31 December 2017 1. At the request of the operators concerned, the securities related to imports rights granted in relation to the subperiod from 1 January to 31 March 2017, lodged pursuant to Article 3(2) of Implementing Regulation (EU) 2015/2078 shall be released under the condition that the import rights have been used only partially or not at all by 31 December 2017. 2. The securities referred to in paragraph 1 shall be released proportionally to the import rights which have not been used by 31 December 2017. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) 2015/2078 of 18 November 2015 opening and providing for the administration of Union import tariff quotas for poultrymeat originating in Ukraine (OJ L 302, 19.11.2015, p. 63). (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2017/193 of 3 February 2017 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for Ukraine in the lists of third countries from which the introduction of certain commodities into the Union is authorised in relation to highly pathogenic avian influenza (OJ L 31, 4.2.2017, p. 13).